Citation Nr: 1636029	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for mitral valve prolapse (also claimed as heart problems).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left hip disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's appeal had originally included the issues of entitlement to service connection for the residuals of a stroke, a right hip disorder, and a skin disorder.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the January 2013 statement of the case (SOC).  Instead, he limited his appeal to the issues of entitlement to an increased evaluation for PTSD and service connection for a heart disorder, hypertension, and a left hip disorder.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

The Board also notes that the Veteran had initiated appeals for the issues of entitlement to an increased rating for diabetes mellitus and to service connection for peripheral neuropathy of the bilateral upper and lower extremities, an ischemic heart disorder, chronic kidney disease, a lumbar spine disorder, a left eye disorder, a right shoulder disorder, bilateral hearing loss, and allergies or a respiratory disorder.  However, the Veteran did not submit substantive appeals for those issues following the issuance of SOCs in June 2014.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal received by VA in February 2013, the Veteran indicated that he wanted to testify at a videoconference hearing before a Veterans Law Judge.  He was scheduled for a videoconference hearing on March 30, 2016.  However, prior to the date of the scheduled hearing, the Veteran withdrew his hearing request.  Thereafter, in July 2016, the Veteran requested another hearing.  A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, the appellant must be scheduled for the requested hearing.  As videoconference hearings are scheduled by the AOJ, a remand is necessary. See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing at the RO in St. Petersburg, Florida, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




